DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 31-46 and Species C (cathode magnetically modified, electrode comprises at least one lanthanide or actinide; claims 31, 34-35, 37-40, 44, and 46) in the reply filed on February 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The Examiner notes that claim 44 properly belongs with Species C and claim 45 is not proper for Species C.  For purposes of compact prosecution, the Examiner will examine claim 44 as part of Species C and withdraw claim 45 as not part of Species C.  
Claims 32-33, 36, 41-43, 45 and 47-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 11, 2021.
Status of Claims
Claims 31-50 are current in the application.  Claims 31, 34-35, 37-40, 44, and 46 are currently under examination. Claims 1-30 have been cancelled by Applicant.  Claims 32-33, 36, 41-43, 45, and 47-50 are withdrawn as subject to a restriction and an election of species requirement.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 10, 2019 was filed on the mailing date of the application on January 10, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31, 34-35, 37, 38-39, 44, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leddy (US 6,207,313).
Regarding claims 31 and 34-35, Leddy teaches an electrochemical device, wherein the device comprises at least one cathode, and at least one anode, and at least one electrolyte between the cathode and the anode, wherein the device in operation is adapted to employ the oxygen reduction reaction (ORR) at the cathode (col. 31 lines 21-40), and wherein the cathode is magnetically modified (col. 31 lines 10-20), or the electrolyte comprises at least one lanthanide and/or actinide compound, or both, wherein the ORR reaction is enhanced by the cathode modification and by the electrolyte comprising at least one lanthanide and/or actinide compound. (col. 37 lines 22-44)  Therefore, Leddy anticipates the device of claims 31 and 34.   
Regarding claim 37, Leddy teaches wherein the cathode is magnetically modified with use of an ionically conducting or ionically permeable film comprising a magnetic material (i.e. ion exchange membrane coated with magnetizable material, col. 10 lines 18-36).  Therefore, Leddy anticipates the device of claim 37. 
Regarding claim 38, Leddy teaches wherein the cathode is magnetically modified with use of a film comprising magnetic particles.  (col. 10 lines 38-48; col. 25 lines 9-20) Therefore, Leddy anticipates the device of claim 38. 
Regarding claim 39, Leddy teaches wherein the cathode is magnetically modified with use of a film comprising magnetic particles and a fluorosulfonic acid polymer.  (i.e. Nafion film, col. 10 lines 38-48; col. 25 lines 9-20) Therefore, Leddy anticipates the device of claim 39. 
Regarding claim 44, Leddy teaches wherein the lanthanide and/or actinide compound is present in the polymer and/or the electrolyte.  (col. 37 lines 22-44)  Therefore, Leddy anticipates the device of claim 44. 
Regarding claim 46, Leddy teaches wherein the lanthanide and/or actinide compound is not present in the polymer but is present in the electrolyte. (col. 37 lines 22-44)  Therefore, Leddy anticipates the device of claim 46. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leddy in view of Boon et al (US 7,354,531 B2).
Regarding claim 40, Leddy is applied as above. Leddy further teaches that the polymer is a fluorosulfonic acid polymer.  (i.e. Nafion film, col. 10 lines 38-48; col. 25 lines 9-20)
Leddy does not teach wherein the at least one lanthanide and/or actinide compound comprises trifluoromethanesulfonate. 
In the same field    of endeavor (polymer electrolyte compositions) Boon et al teaches a polymer

 Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the device of Leddy by using a ligand comprising triflate (i.e. a polymer electrolyte composition comprising triflate metal salts) as taught by Boon et al, as introducing small polar molecules into the polymer network improves the ionic conductivity of the polymer (col. 3, lines 16-20).
Conclusion
Claims 31, 34-35, 37-40 and 44-46 are rejected. Claims 1-30 have been cancelled by Applicant.  Claims 32-33, 36, 41-44, and 47-50 are withdrawn as subject to a restriction and an election of species requirement.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,016,057 (magnetic cathode with lanthanum, cerium, samarium soluble salts in electrolyte); US 2016/0032474 A1 (magnetic cathode para. 0017 with heavy metals in aqueous solution).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991.  The examiner can normally be reached on Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/COLLEEN M RAPHAEL/Examiner, Art Unit 1794